UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      _______________________

                            No. 00-20267
                          Summary Calendar
                  Civil Docket # H-99-CR-590-ALL
                      _______________________

UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                              versus

HAROLD LEE MILES, also known as Short Dog,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                          March 29, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

EDITH H. JONES, Circuit Judge:*

          Harold Lee Miles appeals his conviction for possession

with the intent to distribute crack cocaine in violation of 21

U.S.C. § 841.   He argues that the evidence was insufficient to

establish his identity and his possession of the cocaine.

          Miles moved for a judgment of acquittal at the close of

the Government’s case in chief and at the close of evidence.   Thus,

he properly preserved for appeal his argument that the evidence was

not sufficient to support his conviction.    See United States v.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Moreno, 185 F.3d 465, 470-71 (5th Cir. 1999), cert. denied, 120 S.

Ct. 835 (2000).     In deciding the sufficiency of the evidence, this

court determines whether, viewing the evidence and the inferences

that may be drawn from it in the light most favorable to the

verdict, a rational jury could have found the essential elements of

the offense beyond a reasonable doubt.     United States v. Charroux,

3 F.3d 827, 830-31 (5th Cir. 1993).

          The jury was free to reject the alibi testimony offered by

Miles.    See United States v. Freeman, 77 F.3d 812, 816 (5th Cir.

1996).    Conversely, the jury was free to credit the identification

testimony of the officers because it was not incredible as a matter

of law.    Id.    Nor was it tentative or uncertain.   Compare United

States v. Guerrero, 169 F.3d 933, 942 (5th Cir. 1999).       Although

Miles suggests that his possession of the cocaine was based solely

on his presence in the area and his association with gang members,

the jury could rely on the police officer’s testimony that he saw

Miles throw down an object to establish the possession element of

the offense.      See United States v. Skipper, 74 F.3d 608, 611 (5th

Cir. 1996).      The judgment of the district is AFFIRMED.

            AFFIRMED.